*116OPINION OF THE COURT
Per Curiam.
Respondent Jason S. Ciccone was admitted to the practice of law in the State of New York by the First Judicial Department on September 3, 2008. At all times relevant to the proceeding, respondent maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee (Committee) seeks an order, pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.4 (e) (1) (i), immediately suspending respondent from the practice of law until further order of this Court due to his failure to cooperate with the Committee’s investigation of professional misconduct which threatens the public interest. The Committee seeks respondent’s immediate suspension based on his willful failure to respond to the Committee’s numerous letters and a judicial subpoena issued as part of the Committee’s investigation into third-party funds purportedly deposited into respondent’s escrow account. Respondent, although served via first-class and certified mail return receipt requested to his Madison Avenue address, has failed to submit a response.
Although having spoken to a Committee legal assistant on the telephone on January 23, 2013 and aware of the Committee’s investigation, respondent has nonetheless failed to appear in the proceeding. Not only has he failed to answer the complaint, he failed to appear pursuant to a judicial subpoena and has defaulted on this motion seeking his immediate suspension. We have consistently held that such conduct demonstrates a willful noncompliance with the Committee’s investigation that threatens the public interest and warrants an immediate suspension from the practice of law (see Matter of Gadsden, 103 AD3d 1 [1st Dept 2012]; Matter of Bruzdziak, 102 AD3d 193 [1st Dept 2012]). In addition, respondent’s failure to keep his attorney registration current serves as an independent ground for suspension (see Matter of Benzing, 43 AD3d 163 [1st Dept 2007]).
Accordingly, the Committee’s motion should be granted, and respondent should be suspended from the practice of law, effective immediately, pursuant to 22 NYCRR 603.4 (e) (1) (i), and until further order of this Court.
Renwick, J.P., DeGrasse, Freedman, Richter and ManzanetDaniels, JJ., concur.
*117Respondent suspended from the practice of law in the State of New York, effective the date hereof, until such time as disciplinary matters pending before the Committee have been concluded and until further order of this Court.